Mr. Justice McSurely delivered the opinion of the court. 3. Libel and slander, § 145* — when evidence is sufficient to sustain verdict. In an action of slander to recover damages for the utterance of slanderous words, charging plaintiff with having committed fornication with a married man, evidence held sufficient to sustain a verdict for plaintiff. 4. Libel and slander, § 142* — when evidence that plaintiff was not guilty of charge of fornication is admissible. In an action to recover damages for the utterance of slanderous words, charging plaintiff with having committed fornication with a married man, where defendant pleaded the truth as a defense, held that it was not error to admit testimony that plaintiff did not commit fornication with the party named by defendant. 5. Libel and slander, § 37* — what is slanderous per se. A charge of fornication is slanderous per se. 6. Libel and slander, § 21* — when malice presumed. Malice will be presumed by the use of words actionable per se.